PHELPS, J.
Administrators de bonis non have no right to proceed in a court of equity for the recovery of money belonging to the estate of the intestate and in the hands of the first administrator at the time of his death, without first obtaining an order from the Orphans’ Court. Johnson vs. Bank, 11 Md. 412. The absence of any averments that- this essential preliminary has been complied with, is alone fatal to the bill, upon demurrer, without considering other grounds, arid the demurrer must therefore be sustained.